        Case 5:21-mj-00054-HJB Document 8 Filed 01/25/21 Page 1 of 26



                         U.S. District Court [LIVE]
                   Western District of Texas (San Antonio)
            CRIMINAL DOCKET FOR CASE #: 5:21−mj−00054−HJB−1

Case title: USA v. Mazzocco                            Date Filed: 01/19/2021

Assigned to: Judge Henry J.
Bemporad

Defendant (1)
Matthew Carl Mazzocco            represented by Robbie L. Ward
                                                Law Office Of Robbie Ward
                                                530 Lexington Ave.
                                                San Antonio, TX 78215
                                                2107588500
                                                Email: robbieleaward@yahoo.com
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED
                                                Designation: Retained

Pending Counts                                 Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                              Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                     Disposition
18:1752.P− Knowingly Entering
or Remaining in any Restricted
Building or Grounds Without
Lawful Authority, 40:193C.P−
Violent Entry and Disorderly
Conduct on Capitol Grounds



Plaintiff

                                                                                 1
      Case 5:21-mj-00054-HJB Document 8 Filed 01/25/21 Page 2 of 26


USA                                        represented by Kelly Griffith Stephenson
                                                          United States Attorney's Office
                                                          601 NW Loop 410, Suite 6600
                                                          San Antonio, TX 78216
                                                          (210) 323−9247
                                                          Email: kelly.stephenson@usdoj.gov
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Mark T. Roomberg
                                                          Assistant U.S. Attorney
                                                          U.S. Department of Justice
                                                          601 NW Loop 410
                                                          Suite 600
                                                          San Antonio, TX 78216
                                                          (210) 384−7025
                                                          Fax: 210/384−7105
                                                          Email: mark.roomberg@usdoj.gov
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Date Filed   # Page Docket Text
01/19/2021   1    3 Arrest (Rule 5/Rule 32.1) of Matthew Carl Mazzocco (cd) (Entered: 01/19/2021)
01/19/2021   2   13 Minute Entry for proceedings held before Judge Henry J. Bemporad:Initial
                    Appearance in Rule 5(c)(3)/ Rule 32.1 Proceedings as to Matthew Carl Mazzocco
                    held on 1/19/2021 (Minute entry documents are not available electronically.)
                    (Court Reporter FTR Gold.) (cd) (Entered: 01/19/2021)
01/19/2021   3   15 ORDER SETTING IDENTITY/PRELIMINARY HEARING as to Matthew Carl
                    Mazzocco, ( Identity Hearing / Preliminary Hearing set for 1/26/2021 10:00 AM
                    before Judge Richard B. Farrer,). Signed by Judge Henry J. Bemporad. (cd)
                    (Entered: 01/19/2021)
01/19/2021   4   17 ORDER Setting Conditions of Release as to Matthew Carl Mazzocco (1) $25,000
                    Unsecured.. Signed by Judge Henry J. Bemporad. (cd) (Entered: 01/19/2021)
01/19/2021   5   21 Unsecured Bond Filed as to Matthew Carl Mazzocco in amount of $25,000. (cd)
                    (Entered: 01/19/2021)
01/22/2021   6   24 Waiver of Preliminary Hearing by Matthew Carl Mazzocco (Ward, Robbie)
                    (Entered: 01/22/2021)
01/22/2021   7   25 NOTICE OF ATTORNEY APPEARANCE: Robbie L. Ward appearing for
                    Matthew Carl Mazzocco (Ward, Robbie) (Entered: 01/22/2021)




                                                                                                    2
Case 5:21-mj-00054-HJB Document 8
                                1 Filed 01/25/21
                                        01/19/21 Page 3
                                                      1 of 26
                                                           10




                                                                3
Case 5:21-mj-00054-HJB Document 8
                                1 Filed 01/25/21
                                        01/19/21 Page 4
                                                      2 of 26
                                                           10




                                                                4
Case 5:21-mj-00054-HJB Document 8
                                1 Filed 01/25/21
                                        01/19/21 Page 5
                                                      3 of 26
                                                           10




                                                                5
Case 5:21-mj-00054-HJB Document 8
                                1 Filed 01/25/21
                                        01/19/21 Page 6
                                                      4 of 26
                                                           10




                                                                6
Case 5:21-mj-00054-HJB Document 8
                                1 Filed 01/25/21
                                        01/19/21 Page 7
                                                      5 of 26
                                                           10




                                                                7
Case 5:21-mj-00054-HJB Document 8
                                1 Filed 01/25/21
                                        01/19/21 Page 8
                                                      6 of 26
                                                           10




                                                                8
Case 5:21-mj-00054-HJB Document 8
                                1 Filed 01/25/21
                                        01/19/21 Page 9
                                                      7 of 26
                                                           10




                                                                9
Case
Case5:21-mj-00054-HJB
     5:21-mj-00054-HJB Document
                       Document81 Filed
                                  Filed01/25/21
                                        01/19/21 Page
                                                 Page10
                                                      8 of
                                                        of10
                                                           26




                                                                10
Case
Case5:21-mj-00054-HJB
     5:21-mj-00054-HJB Document
                       Document81 Filed
                                  Filed01/25/21
                                        01/19/21 Page
                                                 Page11
                                                      9 of
                                                        of10
                                                           26




                                                                11
Case 5:21-mj-00054-HJB Document 8
                                1 Filed 01/25/21
                                        01/19/21 Page 12
                                                      10 of 26
                                                            10




                                                                 12
CaseCase
    5:21-mj-00054-HJB
         5:21-mj-00054-HJB
                        Document
                            Document
                                 2 (Court
                                      8 Filed
                                          only) 01/25/21
                                                  Filed 01/19/21
                                                           Page 13Page
                                                                   of 261 of 2




                                                                                 13
CaseCase
    5:21-mj-00054-HJB
         5:21-mj-00054-HJB
                        Document
                            Document
                                 2 (Court
                                      8 Filed
                                          only) 01/25/21
                                                  Filed 01/19/21
                                                           Page 14Page
                                                                   of 262 of 2




                                                                                 14
Case
 Case5:21-mj-00054-HJB
      5:21-mj-00054-HJB Document
                         Document83 Filed
                                     Filed01/25/21
                                           01/19/21 Page
                                                     Page15
                                                          1 of 2
                                                               26




                                                                    15
Case
 Case5:21-mj-00054-HJB
      5:21-mj-00054-HJB Document
                         Document83 Filed
                                     Filed01/25/21
                                           01/19/21 Page
                                                     Page16
                                                          2 of 2
                                                               26




                                                                    16
Case
 Case5:21-mj-00054-HJB
      5:21-mj-00054-HJB Document
                         Document84 Filed
                                     Filed01/25/21
                                           01/19/21 Page
                                                     Page17
                                                          1 of 4
                                                               26




                                                                    17
Case
 Case5:21-mj-00054-HJB
      5:21-mj-00054-HJB Document
                         Document84 Filed
                                     Filed01/25/21
                                           01/19/21 Page
                                                     Page18
                                                          2 of 4
                                                               26




                                                                    18
Case
 Case5:21-mj-00054-HJB
      5:21-mj-00054-HJB Document
                         Document84 Filed
                                     Filed01/25/21
                                           01/19/21 Page
                                                     Page19
                                                          3 of 4
                                                               26




                                                                    19
Case
 Case5:21-mj-00054-HJB
      5:21-mj-00054-HJB Document
                         Document84 Filed
                                     Filed01/25/21
                                           01/19/21 Page
                                                     Page20
                                                          4 of 4
                                                               26




                                                                    20
Case
 Case5:21-mj-00054-HJB
      5:21-mj-00054-HJB Document
                         Document85 Filed
                                     Filed01/25/21
                                           01/19/21 Page
                                                     Page21
                                                          1 of 3
                                                               26




                                                                    21
Case
 Case5:21-mj-00054-HJB
      5:21-mj-00054-HJB Document
                         Document85 Filed
                                     Filed01/25/21
                                           01/19/21 Page
                                                     Page22
                                                          2 of 3
                                                               26




                                                                    22
Case
 Case5:21-mj-00054-HJB
      5:21-mj-00054-HJB Document
                         Document85 Filed
                                     Filed01/25/21
                                           01/19/21 Page
                                                     Page23
                                                          3 of 3
                                                               26




                                                                    23
Case
 Case5:21-mj-00054-HJB
      5:21-mj-00054-HJB Document
                         Document86 Filed
                                     Filed01/25/21
                                           01/22/21 Page
                                                     Page24
                                                          1 of 1
                                                               26




                                                                    24
     Case
      Case5:21-mj-00054-HJB
           5:21-mj-00054-HJB Document
                              Document87 Filed
                                          Filed01/25/21
                                                01/22/21 Page
                                                          Page25
                                                               1 of 2
                                                                    26




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                       §
Plaintiff,                                     §
                                               §
V.                                             § CASE NO. SA:21-MJ-00054(1)HJB
                                               §
MATTHEW CARL MAZZOCCO                          § REF: 1:21-MJ-00096
Defendant.                                     §

                              NOTICE OF APPEARANCE

TO THE HONORABLE UNITED STATES JUDGE FOR THE WESTERN
DISTRICT OF TEXAS, SAN ANTONIO DIVISION:

Enter my appearance as Counsel in said case for Defendant, MATTHEW MAZZOCCO.

I certify that I am licensed to practice in this Honorable Court.

SIGNED this the 22nd​ ​day of January, 2021.

                                               Respectfully submitted


                                               ROBBIE L. WARD
                                               SBN: 24033435
                                               530 LEXINGTON AVE
                                               San Antonio, Texas 78215
                                               Tel: (210) 758-2200


                                                         /s/
                                               ROBBIE L. WARD




                                                                                 25
     Case
      Case5:21-mj-00054-HJB
           5:21-mj-00054-HJB Document
                              Document87 Filed
                                          Filed01/25/21
                                                01/22/21 Page
                                                          Page26
                                                               2 of 2
                                                                    26




                           CERTIFICATE OF SERVICE

  I do hereby certify that a true and correct copy of the foregoing Notice of Appearance

was electronically filed with the Clerk of this Honorable Court using the CM/ECF system

which will send notification electronically to KELLY STEPHENSON, Assistant United

States Attorney.

SIGNED on this the 22nd day of January 2021.

                                                     /s/
                                           ROBBIE L. WARD




                                                                                           26
